                        Case 3:18-cv-00527-LRH-WGC Document 104 Filed 03/23/21 Page 1 of 7




             1     MARKS & KLEIN
                   Andrew P. Bleiman, Esq.
             2     1363 Shermer Road, Suite 318
                   Northbrook, Illinois 60062
             3
                   Telephone: (312) 206-5162
             4     E-mail: andrew@marksklein.com

             5     LEE HIGH, LTD.
                   Cecilia Lee, Esq.
             6     Nevada Bar No. 3344
                   Elizabeth High, Esq.
             7
                   Nevada Bar No. 10082
             8     448 Ridge Street
                   Reno, Nevada 89501
             9     Telephone: 775.324.1011
                   Email: c.lee@lee-high.com
           10      Email: e.high@lee-high.com
           11
                   Attorneys for Plaintiff HP Tuners, LLC
           12
                                              UNITED STATES DISTRICT COURT
           13
                                                      DISTRICT OF NEVADA
           14
                   HP TUNERS, LLC, a Nevada limited liability          Case No. 3:18-cv-00527-LRH-WGC
           15      company,
           16
                                         Plaintiff,                    PLAINTIFF’S OPPOSITION TO
           17                                                          DEFENDANT KENNETH CANNATA’S
                          vs.                                          MOTION TO EXTEND LIMITED
           18                                                          DISCOVERY DEADLINES
                   KENNETH CANNATA,
           19

           20                            Defendant.

           21             Plaintiff HP TUNERS, LLC, a Nevada limited liability company (“HPT” or “Plaintiff”),
           22      by its attorneys, Andrew P. Bleiman, Esq., MARKS & KLEIN, and Cecilia Lee, Esq. and Elizabeth
           23      High, Esq., LEE HIGH, LTD. as local counsel, hereby submits its opposition to the motion to extend
           24      limited discovery deadlines, fourth request (“Motion” or “Motion to Extend”), filed by Defendant
           25      Kenneth Cannata (“Cannata” or “Defendant”) (Dkt. 101)
           26                                            INTRODUCTION
           27             Defendant is seeking a fourth request for an extension of time for discovery. Discovery

LEE HIGH, LTD.
448 Ridge Street
Reno, NV 89501
(775) 324-1011
                                                                   1
                        Case 3:18-cv-00527-LRH-WGC Document 104 Filed 03/23/21 Page 2 of 7




             1     has already been extended three times pursuant to Federal Rule of Civil Procedure 16(b)(4) and

             2     applicable local rules. See Fed. R. Civ. P. 16(b)(4), LCR 26-1, 26-4, IA 6-1. On December 15,

             3     2020, following the third request, this Court stated as follows in its Order Granting Joint Motion

             4     to Modify Scheduling Order (Dkt. 84):

             5            •   At this time, the Parties do not anticipate that further extensions of the schedule
             6                will be necessary; and,

             7            •   There shall be no further extensions granted barring unforeseen and
             8                extenuating circumstances.

             9            (Dkt. 84, at 4)

           10             No unforeseen or extenuating circumstances have occurred since the above-referenced

           11      Court Order, and the Parties’ then current representation that further extensions would not be

           12      necessary remains unchanged. Nothing unforeseen has transpired in the interim period between

           13      the two requests. Rather, Defendant Cannata manufactures purportedly new developments as

           14      cover for his failure to previously pursue discovery under the Court’s previous scheduling, as

           15      graciously extended three (3) times. No issues in this case have ever changed from the outset.

           16      And nothing whatsoever has prohibited or hindered Cannata from seeking any discovery from

           17      HPT at any time, specifically over at least the past year. Insofar as Cannata has neglected to do so

           18      by his own volition, he should not be rewarded at the eleventh hour.

           19                                                ARGUMENT

           20          THERE IS NO GOOD CAUSE, NOR ANY UNFORSEEN OR EXTENUATING
                      CIRCUMSTANCES, TO SUPPORT EXTENDING THE TIME FOR DISCOVERY
           21

           22             A schedule may be modified only for good cause and with the judge's consent. Fed. R.

           23      Civ. P. 16(b)(4). And, for good cause shown, this Court has granted three (3) prior extensions

           24      with the latest having been on December 15, 2020. (Dkt. 84; see also Dkts. 47, 64). At that time,

           25      the Court noted that the impact of Covid-19 on party and nonparty availability, combined with the

           26      holidays, comprised good cause to extend all discovery until March 31, 2021. (Dkt. 84, at 3). The

           27      Court emphasized that “there shall be no further extensions granted barring unforeseen and

LEE HIGH, LTD.
448 Ridge Street
Reno, NV 89501
(775) 324-1011
                                                                    2
                        Case 3:18-cv-00527-LRH-WGC Document 104 Filed 03/23/21 Page 3 of 7




             1     extenuating circumstances”. (Id, at 4). Defendant Cannata now asserts that such circumstances

             2     exist because it was unforeseen that Plaintiff would allegedly “assert boilerplate objections and

             3     resist discovery in the manner it has.” (Dkt. 101, at 3, ¶8). A review of the chronology is

             4     instructive. Moreover, contrary to Defendant’s claims, Plaintiff has not asserted boilerplate

             5     objections or resisted discovery in any manner whatsoever.

             6            Defendant Cannata filed his answer on August 29, 2019. (Dkt. 45). Over three (3) months

             7     earlier, on May 6, 2019, Cannata served on HPT his First Set of Interrogatories and First Set of

             8     Requests for Production of Documents. HPT served responses to both on June 1, 2019. No claims

             9     or issues in this case have ever changed since these initial pleadings and discovery.

           10             After the passage of seven (7) months from Defendant’s receipt of Plaintiff’s answers and

           11      responses, Cannata’s counsel wrote a letter on January 3, 2020 to HPT’s counsel under the header

           12      “Request For Supplemental Discovery Responses” which took issue with HPT’s June, 2019

           13      discovery responses, and requesting that HPT “provide supplemental responses addressing the

           14      deficiencies discussed herein and provide responsive documents on or before Friday, January 17,

           15      2020. If these issues are not resolved, Mr. Cannata will be forced to file a Motion to Compel.” (A

           16      copy of Cannata’s counsel’s letter dated January 3, 2020 is attached hereto as Exhibit A). Similar

           17      to the present Motion, Cannata’s counsel alleged that “the majority of Plaintiffs Responses to

           18      Defendant's First Set of Interrogatories consisted only of boilerplate objections and constitute non-

           19      answers.” Compare Exhibit A with Motion. Counsel for both parties conferred about the alleged

           20      discrepancies in HPT’s responses and resolved any issues in alleged dispute. Defendant Cannata

           21      never brought any motion to compel.

           22             Mr. Cannata states that on March 3, 2020, he suffered a medical emergency that required

           23      hospitalization and left him unable to materially participate in the case for several months. (Dkt.

           24      87 1, ¶24). Although this may conceivably have hindered Cannata’s personal ability to answer

           25      discovery or attend depositions, it would have had no bearing whatsoever on counsel’s ability to

           26
                   1
                         Dkt. 87 is the Declaration of Kenneth Cannata in Support of Opposition to Plaintiff’s
           27      Motion for Prejudgment Writ of Attachment.
LEE HIGH, LTD.
448 Ridge Street
Reno, NV 89501
(775) 324-1011
                                                                    3
                        Case 3:18-cv-00527-LRH-WGC Document 104 Filed 03/23/21 Page 4 of 7




             1     serve supplemental discovery on HPT or move to compel vis-à-vis allegedly inadequate responses.

             2     That did not happen. By December 15, 2020, Cannata attested that he was fully recovered from

             3     his medical emergency, no longer on medication or limitations, and fully in control of his finances

             4     and affairs. (Id, at ¶¶25-26). The Court concurred. (Dkt. 92, at 2-3). Nevertheless, it was at this

             5     time that the Court granted the parties their third modification of the scheduling order to extend

             6     discovery. (Dkt. 84).

             7            On January 8, 2021, over three weeks after the above-referenced third extension of the

             8     discovery cutoff, more than a year after Cannata’s last demand for HPT to supplement discovery

             9     responses and less than 3 months before the discovery cutoff, Cannata served upon HPT a Second

           10      Set of Interrogatories and Second Set of Requests for Production of Documents. See Exhibit B 2.

           11      This “supplemental discovery” propounded an additional 10 interrogatories and 78 requests for

           12      production on Plaintiff HPT – the overwhelming majority of such discovery having no relation to

           13      the claims or issues in this case and which was merely intended to burden and harass Plaintiff HPT

           14      on irrelevant issues and matters that no witnesses or experts have provided any testimony,

           15      information or reference to whatsoever.

           16             Nonetheless, on February 15, 2021, HPT provided responses 3. See Exhibit C. On February

           17      19, 20214, HPT produced over 2300 additional documents. See Exhibit D. Another 2 weeks

           18      passed and then, on March 5, 2021, Cannata’s counsel directed a 42-page letter to HPT’s counsel
           19      alleging that “a significant number of Plaintiff’s responses are inadequate and legally insufficient”

           20      and seeking to meet and confer. (Dkt. 101, at 11). This letter has been submitted in support of

           21      Cannata’s Motion to Extend as the ostensible illustration of the need for more discovery time.

           22

           23      2
                           The Certificates of Service (only) for Defendant’s Second Set of Interrogatories and
                   Second Set of Requests for Production of Documents are attached hereto as Exhibit B.
           24
                   3
                           The cover page and Certificates of Service for HPT’s Response to Defendant Kenneth
           25      Cannata's Second Set of Interrogatories and Second Set of Requests for Production are attached
                   hereto as Exhibit C.
           26      4
                           HPT’s counsel’s email to Cannata’s counsel dated February 19, 2021, and which references
                   the shared Dropbox folder containing produced documents marked for identification and Bates-
           27      stamped HPT-KC000238-0002593 is attached hereto as Exhibit D.
LEE HIGH, LTD.
448 Ridge Street
Reno, NV 89501
(775) 324-1011
                                                                    4
                        Case 3:18-cv-00527-LRH-WGC Document 104 Filed 03/23/21 Page 5 of 7




             1     (Dkt. 101).

             2            Notably, Counsel for Defendant and Counsel for Plaintiff conducted a comprehensive meet

             3     and confer conference to discuss these discovery issues on March 15, 2021. At the conclusion of

             4     the meet and confer, the more than 80 allegedly deficient answers and responses were substantially

             5     narrowed down. Counsel for Defendant advised at the conclusion of the conference that he would

             6     provide a correspondence concerning what he viewed to be remaining issues to be. As of the filing

             7     of this brief, no such correspondence has been received more than one week since the meet and

             8     confer. Not only did Cannata let a year pass before serving the subject supplemental discovery,

             9     but the actual discovery related dispute is far more miniscule than the lengthy letter in support of

           10      Defendant’s Motion would suggest. (Dkt. 101, at 11-52). Even if every single alleged deficiency

           11      in HPT’s discovery responses remained unresolved and contentious, nothing therein would

           12      constitute an “unforeseen or extenuating circumstance” which this Court ordered to be the sole

           13      basis upon which discovery would be extended a fourth time.

           14             Nothing here was unforeseen. Nothing is extenuating. Nothing raises the requisite good

           15      cause for further extension. Plaintiff has not put up any “roadblocks” in discovery in this case.

           16      Rather, the sole reason that there is an alleged time crunch with discovery is that Defendant

           17      Cannata chose to do in early 2021 what he could have done in early 2020 or at any other time

           18      before that. The issues in this case have remained static and known to all parties since late 2018.

           19      Defendant Cannata’s Motion to Extend should appropriately be denied.

           20             WHEREFORE, Plaintiff, HP TUNERS, LLC, respectfully prays for an order DENYING

           21      Defendant’s Motion to Extend Limited Discovery Deadlines and for such other relief as this Court

           22      deems necessary and appropriate.

           23             DATED this 23rd day of March, 2021.

           24                                                    Respectfully Submitted,

           25                                                    LEE HIGH, LTD.

           26                                                    /s/ Elizabeth High, Esq.
                                                                 CECILIA LEE, ESQ.
           27                                                    ELIZABETH HIGH, ESQ.

LEE HIGH, LTD.
448 Ridge Street
Reno, NV 89501
(775) 324-1011
                                                                    5
                   Case 3:18-cv-00527-LRH-WGC Document 104 Filed 03/23/21 Page 6 of 7




             1
                                                 MARKS & KLEIN
             2
                                                 /s/ Andrew P. Bleiman, Esq.
             3
                                                 ANDREW P. BLEIMAN, ESQ.
             4                                   Attorneys for Plaintiff HP Tuners, LLC

             5

             6

             7

             8

             9

           10

           11

           12

           13

           14

           15

           16

           17

           18
           19

           20

           21

           22

           23

           24

           25

           26

           27

LEE HIGH, LTD.
448 Ridge Street
Reno, NV 89501
(775) 324-1011
                                                   6
                        Case 3:18-cv-00527-LRH-WGC Document 104 Filed 03/23/21 Page 7 of 7




             1                                       CERTIFICATE OF SERVICE

             2            Pursuant to Fed. R. Civ. P. 5(b) and Local Rule IC 4-1, I certify under penalty of perjury

             3     that I am an employee of LEE HIGH, LTD., 448 Ridge Street, Reno, Nevada 89501, and that on

             4     March 23, 2021, I served copies of the Plaintiff’s Opposition to Defendant Kenneth Cannata’s

             5     Motion to Extend Limited Discovery Deadlines by the United States District Court’s electronic

             6     filing system to the following:

             7            Bart K. Larsen, Esq.
                          blarsen@klnevada.com
             8            jierien@klnevada.com
                          mbarnes@klnevada.com
             9
                          usdistrict@klnevada.com
           10             Attorney for Defendant Kenneth Cannata

           11             DATED this 23rd day of March, 2021.

           12
                                                                      /s/ Elizabeth Dendary
           13                                                         ELIZABETH DENDARY, CP
                                                                      Certified Paralegal
           14

           15

           16

           17

           18
           19

           20

           21

           22

           23

           24

           25

           26

           27

LEE HIGH, LTD.
448 Ridge Street
Reno, NV 89501
(775) 324-1011
                                                                  7
